Rice, J.,
charged the jury in part:—Biaggio Malvarosa, the accused, is indicted for receiving stolen goods. The indictment contains three counts. The first charges that the accused feloniously did buy 1,000 shells, knowing the same to have been stolen; the second, that he feloniously did receive the same; the third, that he feloniously did conceal the 1,000 shells, knowing them to have been stolen.
[1] The statute of this state, under which this indictment is found, provides:
“Whoever shall buy, receive, or conceal, any money, goods, or other thing being the subject of larceny, which shall have been stolen or taken by robbery, knowing the same to have been stolen or taken by robbery, shall be deemed guilty of a felony.” Rev. Code, 1915, § 4711.
It is necessary for the state to satisfy you by the evidence beyond a reasonable doubt that the shells were stolen, that they were the property of the Capelle Hardware Company, and that when the defendant bought or received them he knew that the goods were stolen. These are all material elements of the crime and all must be proved beyond a reasonable doubt.
[2, 3] Knowledge that the goods were stolen may come from declarations made at the time or from circumstances surrounding the transaction. The defendant is presumed to have ordinary intelligence, and you may consider the circumstances under which the shells were bought as affecting the knowledge of the defendant, whether the person offering them to the defendant, for sale, came by them honestly or otherwise.
[4] There is a statute of this state with respect to pawnbrokers and their purchases or pawns. It is admitted that the defendant had a license as a junk dealer at the time of this alleged offence. The statute provides that—
“Every person, corporation or firm conducting the business of a pawnbroker or junk dealer shall keep a book or books in which shall be fairly written in English at the time of each loan or purchase an accurate account and description of the goods, articles or things pawned, pledged or purchased, the amount of money loaned thereon or the amount of money paid therefor, the time of pledging or purchasing the same and the rate of interest to be paid on such loan, together with the description of the person pawning or pledging or selling such goods, articles or things, including the color of his complexion, color of eyes and hair and his or her stature and general appeamace. * * *” Section 1200, Rev. Code 1915.
*454Under the provisions of this law, it was the duty of the accused in this case, if he bought second-hand goods, to comply with the law by making proper entries in his book. If he failed to make entries as required by the statute at the time of the purchase of second-hand goods, then that is a circumstance to be considered by you in determining whether the defendant innocently or otherwise received the goods alleged to have been stolen.
[5] Mere possession of stolen goods standing alone does not establish such knowledge or guilt, but it is a circumstance to be considered with all the evidence in the case.
Verdict guilty.